Title: To Thomas Jefferson from James Walker, 6 June 1806
From: Walker, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Shadwell June 6th. 1806
                        
                        I have examined the Iron which we have on hand in addition to which we shall want a. 80 feet in length
                            of bars 2.½ inches wide &. 3/16 of an inch thick, b. 24 feet 3 inches wide &. ⅝ inches thick 40 feet c. 40 feet 2.½ inches
                            wide &. ⅝ inches thick, with regard to the pieces of sheet Iron left they are quite too small to make the saws, some
                            time previous to Mr. Stewards putting up the covering I asked him if there would be any pieces left that might not be of
                            use to you, if so I would be glad to get them &. would account with you for them—he said there would and that he would
                            save them for me which was done—if the pieces ware large enough there is not enough of them nor do I think it thick
                            enough—in order that you may have a good machine will thank you to send on with the Iron as much sheet Iron as will make
                            30 saws 8 inches diameter &. a full 1/16 of an inch thick. &. I will take the pieces left here and make one on a small
                            scale for myself when at leisure—&. will also account with you for the same on our settlement.
                        I am with great respt. Your mo. Obt. H. Servant.
                        
                            James Walker
                            
                        
                        
                            [in TJ’s hand:]
                     say 200. sq. feet sheet iron in rather long lengths & a full 1/16 I. thick
                        
                    